DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2003/0108718 to Simon in view of USPAP 2002/0081410 to Buckwalter, USPN 3,715,264 to Burton, Applicant’s Admitted Prior Art (AAPA), USPAP 2006/0177640 to Higashioji, and/or USPN 4,427,731 to Gibson.


Claim 1, Simon discloses a composite sheet for a wall covering comprising a base layer and a polyolefin foamable layer bonded to the base layer and having a thickness of 3 to 30 mils (0.08 to 0.8 mm) (see entire document including [0004], [0016], [0024], and [0031]). Simon also discloses that the foamable layer may include a foaming agent and additives ([0026] and [0029]). The Office takes official notice (now admitted prior art) that the claimed amounts (0.1 to 10 parts by weight foaming agent and 0 to 200 parts by weight additives per 100 parts by weight foamable polymer) are conventional in the art. Plus, Buckwalter discloses that foaming agent and additive amounts are known result effective variables (see entire document including [0001] and [0028]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the foam layer of Simon with the claimed constituent amounts because it is within the general skill of a worker in the art to select constituent amounts on the basis of desired composite sheet characteristics. 
Simon discloses the use of a polyolefin foamable material but does not appear to specifically mention the use of a foamable elastomeric polyolefin material. Buckwalter discloses that it is known in the art to construct a foamable layer from an elastomeric polyolefin material [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the foamable layer from elastomeric polyolefin material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Considering that the applied prior art discloses a substantially identical polyolefin foamable layer in terms of material and thickness, the claimed polyolefin elastic modulus appears to be inherent.
Simon does not appear to mention the thickness of the base layer but Gibson discloses that it is conventional in the art to construct a base layer with a thickness of about 0.1 mm (see entire document including column 1, lines 4-6 and column 2, lines 18-41). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base layer with a thickness of 0.1 mm, because it is conventional and/or motivated by the expectation of successfully practicing the invention of Simon.
Burton and AAPA disclose that the problem of composite sheet curling is known in the wallcovering art (see entire document of Burton including column 1, lines 1-23 and page 3, lines 5-16 of the current specification). Higashioji discloses that it is known in the building laminate material art to limit the elastic (Young’s) modulus to between 2 and 7 GPa, and to limit thermal dimensional change to less than 2%, to provide a laminate with high thermal dimensional stability and to prevent curling (see entire document including [0002], [0113] and [0114]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the base layer with the claimed elastic modulus of greater than 1 GPa, and the claimed thermal dimensional stability property, to provide a laminate with high thermal dimensional stability and to prevent curling.
Claim 2, Simon discloses the use of polypropylene polymers ([0024]-[0026]) and Buckwalter discloses that it is known in the art to construct a foamable layer from elastomeric polyolefin or ethylene vinyl acetate [0027].
Claim 3, the foaming agent may be azodicarbonamide [0026].
Claims 4 and 5, the additive may be a catalyst [0026].
Claim 5, the office takes official notice (now admitted prior art) that the claimed catalysts are conventional catalysts used in the art.
Claim 6, the base layer may be paper, non-woven fabric, or woven fabric [0016].
Claim 7, Simon discloses the use of a polyolefin foamable material [0024] but does not appear to specifically mention the use of a combination of two polyolefins. Buckwalter discloses that it is known in the art to construct a foamable layer from polyethylene or elastomeric polyolefin material [0027]. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the foamable layer from a combination of foamable materials, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 11, regarding the ratio of the elastic moduli of the foamable layer and the base layer being less than 0.05, considering that the applied prior art discloses substantially identical base layer and foamable layer materials and structures, the claimed properties appear to be inherent. Plus, Burton discloses that the problem of composite sheet curling is known in the wallcovering art (see entire document including column 1, lines 1-23) and the applicant admits the laminate thermal stress theory is well known (page 11). Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite sheet wherein the claimed ratio is low, such as claimed, motivated by a desire to prevent curling. 

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
The applicant asserts that Higashioji only relates to printed circuit boards. The examiner respectfully disagrees. Higashioji relates to laminated films useful in various applications including circuit boards but also building materials and printing materials ([0001], [0006], [0007] and [0120]). Higashioji evens mentions flooring materials comprising polyolefin foam [0006]. 
	The applicant also asserts that Higashioji only relates to laminating hard polymers. The examiner respectfully disagrees. Higashioji discloses cushioning polyolefin foam [0006] and discloses that the thermoplastic resin may be a stretchable and flexible resin such as polypropylene or polyethylene (polyolefins) [0061].
	The applicant also asserts that Higashioji fails to elaborate as to why a laminate resists curling when the elastic modulus is between 2 and 7 GPa. Applicant’s argument is not persuasive because regardless of the level of description disclosed by Higashioji, Higashioji clearly teaches that a laminate resists curling when the elastic modulus is between 2 and 7 GPa. Therefore, it would have been obvious to one having ordinary skill in the art to construct the base layer of Simon with the claimed elastic modulus of between 2 and 7 GPa to provide a laminate with high thermal dimensional stability and to prevent curling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789